Citation Nr: 1025314	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-29 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a left knee disability, 
to include as secondary to a left hip disability.

3.  Entitlement to service connection for a low back disability, 
to include as secondary to a left hip disability.

4.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as intestinal flu.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 
1972 and from December 1975 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which, in part, denied service connection for the 
claimed disabilities.

This case was previously remanded by the Board in September 2009 
to afford the Veteran a Travel Board hearing.  The Veteran 
subsequently testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in April 2010.  A copy of the hearing 
transcript has been associated with the claims file.  The case 
now returns to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.




REMAND

Service Treatment Records

Review of the claims file indicates that the Veteran's service 
treatment records were obtained by VA and reviewed during the 
initial adjudication of his claim.  However, it appears that 
those records were misplaced prior to the Veteran's April 2010 
Travel Board hearing.  Although the December 2004 rating decision 
and June 2006 statement of the case (SOC) issued by the RO make 
references to the content of the Veteran's service treatment 
records, efforts should be made to locate those records and 
associate them with the claims file.  The Veteran should also be 
contacted and afforded the opportunity to submit any copies of 
service treatment records that may be in his possession.

Private treatment records

During his April 2010 hearing, the Veteran indicated he received 
treatment from his own physician for an intestinal flu or other 
gastrointestinal condition and submitted those records to VA.  
However, review of the claims file does not reveal any records 
related to the treatment of a gastrointestinal condition.  
Therefore, on remand, the Veteran should be afforded the 
opportunity to submit any treatment records related to a 
gastrointestinal condition.

VA Examination

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).

Here, the Veteran contends that he had a left hip disability 
which existed prior to service and was aggravated by service.  He 
testified that he was involved in a car accident in 1966 which 
resulted in a loss of muscle mass in his left hip.  The June 2006 
SOC referenced service treatment records dated August 1969 in 
which the Veteran was seen for complaints of hip pain.  He was 
apparently treated with Darvon.  He testified that he continued 
to self-treat his hip condition from that point on.

In light of this evidence, the Veteran should be afforded a VA 
examination to determine whether his hip condition was aggravated 
by service.  Any service treatment records obtained as a result 
of this remand should be associated with the claims file.  The 
claims file should then be made available to the VA examiner 
prior to the examination.  The examiner should review any 
available service treatment records.  If such records are not 
available, the examiner should review the references to those 
records found in the June 2006 SOC.  The examiner should also 
specifically review and comment on the Veteran's testimony 
regarding the circumstances of his injury prior to service and 
his complaints and symptoms during service.

The Veteran also contends that he has a left knee disability and 
a low back disability that are both related to his hip condition.  
If the VA examiner determines that the Veteran's hip condition 
was aggravated by service, then he/she should also opine as to 
whether the Veteran has a left knee disability or low back 
disability that is the result of, or aggravated by, his left hip 
condition.

Finally, the Veteran argues that he contracted a chronic 
gastrointestinal condition during service.  A November 2008 
supplemental statement of the case (SSOC) referenced a record of 
treatment for common viral gastroenteritis with symptoms of 
nausea and diarrhea.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make efforts to locate 
the Veteran's missing service treatment 
records.  All efforts should be documented in 
the claims file.  If the search is 
unsuccessful, the RO/AMC should make efforts 
to obtain additional copies of the Veteran's 
service treatment records, to include 
contacting the Veteran and affording him the 
opportunity to submit any service treatment 
records in his possession.

2.  The RO/AMC should request that the 
Veteran provide records of treatment for a 
gastrointestinal condition received from any 
private health care providers after service, 
particularly those of Dr. S., or that he 
provide information sufficient for VA to 
identify and request such records on his 
behalf, including the name and address of the 
treating physician, as well as dates of 
treatment.  If the physician such records 
requires a signed release, the AMC/RO should 
secure such from the Veteran.  All attempts 
to obtain these records should be documented 
in the claims file.

3.  The RO/AMC must make arrangements with 
the appropriate VA medical facility for the 
Veteran to be afforded a VA examination to 
determine the nature and etiology of any 
current left hip disorder, left knee 
disorder, and low back disorder.  The claims 
folder, including a copy of this remand, must 
be made available to the examiner.  Any 
indicated tests and studies must be 
accomplished and all clinical findings must 
be reported in detail.  The examiner should 
specifically review any service treatment 
records associated with the claims file and 
the references to service treatment records 
located in the June 2006 SOC.  The examiner 
should also review and comment on the 
Veteran's April 2010 Travel Board testimony 
regarding the circumstances of his hip injury 
in 1966 and his complaints and symptoms 
during service.  The examiner must address 
the following, in light of the examination 
findings and the service and post-service 
medical evidence of record:

a).  Whether it is at least as likely as not 
that:  

(i) any currently diagnosed left hip 
disorder was aggravated by the Veteran's 
military service, and 
(ii) any currently diagnosed left knee 
disorder is proximately due to or the 
result of the Veteran's left hip disorder; 
or
(iii) any currently diagnosed left knee 
disorder is aggravated by the Veteran's 
left hip disorder; and
(iv) any currently diagnosed low back 
disorder is proximately due to or the 
result of the Veteran's left hip disorder; 
or
(v) any currently diagnosed low back 
disorder is aggravated by the Veteran's 
left hip disorder.

b).  If an opinion cannot be expressed 
without resort to speculation, discuss why 
such is the case.  In this regard, indicate 
whether the inability to provide a definitive 
opinion is due to a need for further 
information or because the limits of medical 
knowledge have been exhausted regarding the 
etiology of the disability(ies) at issue.  
The rationale for all opinions expressed must 
be provided.

The term "at least as likely as not" as used 
above does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

"Aggravation" of a preexisting disability 
refers to an identifiable, incremental, 
permanent worsening of the underlying 
condition, as contrasted with temporary or 
intermittent flare-ups of symptomatology.

4.  The RO/AMC must make arrangements with 
the appropriate VA medical facility for the 
Veteran to be afforded a VA examination to 
determine the nature and etiology of any 
current gastrointestinal disorder.  The 
claims folder, including a copy of this 
remand, must be made available to the 
examiner.  Any indicated tests and studies 
must be accomplished and all clinical 
findings must be reported in detail.  The 
examiner should specifically review any 
service treatment records associated with the 
claims file and references to service 
treatment records in the November 2008 SSOC.  
The examiner should review and comment on the 
Veteran's April 2010 Travel Board testimony 
regarding the circumstances of his 
gastrointestinal disorder.  The examiner must 
address the following, in light of the 
examination findings and the service and 
post-service medical evidence of record:

a).  Whether it is at least as likely as not 
that:  

(i) any currently diagnosed gastrointestinal 
disorder was incurred in the Veteran's 
military service.

5.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2009).

6.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the Veteran's claims based on all 
the evidence of record, including any 
additional information obtained as a result 
of this remand.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


